United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventors: Dukes et al.			:
Application No. 15/939,423			:		Decision 
Filing Date: March 29, 2018			:				
Attorney Docket No. 18872.0062 (m12h-2)	:


This decision sua sponte withdraws the holding of abandonment for the instant application.

On May 10, 2021, the Office issued a non-final Office action setting a shortened statutory period for reply of three (3) months.  A Notice of Appeal and a Pre-Appeal Brief Request for Review were timely filed on November 10, 2021.  A Panel Decision was issued on February 18, 2022.  The decision states,

Applicant is required to submit an appeal brief in accordance with 37 CFR 41.37. The time period for filing an appeal brief will be reset to be one month from mailing this decision, or the balance of the two-month time period running from the receipt of the notice of appeal, whichever is greater. Further, the time period for filing of the appeal brief is extendible under 37 CFR 1.136 based upon the mail date of this decision or the receipt date of the notice of appeal, as applicable.

The Office issued a Notice of Abandonment on May 24, 2022.

The maximum period to file an appeal brief has not expired because the period can be extended by up to five months.  Therefore, the issuance of the Notice of Abandonment was improper.

In view of the prior discussion, the holding of abandonment is hereby withdrawn.

Technology Center Art Unit 1714 will be informed of this decision, and the technology center will update the Office’s PALM database to indicate the application is not abandoned.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions